DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Izard (5,250,153) in view of Wiker (5,126,013).
	With respect to claim 1, Izard teaches a building panel comprising: a latex binder (Col. 5, Lines 24-41); a fibrous material (i.e. mineral wool/ceramic fibers – Col. 4, Lines 21-34) comprising a fiber pre-treated with a charge-modifying component (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68); wherein the latex is present in a non-zero amount ranging up to about 15 wt. % based on the total dry-weight of the building panel (Col. 5, Lines 56-62 – note that a 1%-35% range is disclosed, with 2%-25% being preferred, and 2%-10% being most preferable).
	Izard fails to explicitly teach wherein the charge-modifying component defined by a cationic flocculant coupling agent is selected from the group consisting of aluminum sulfate, poly (diallyldimethylammonium chloride), and combinations thereof.  
	Wiker teaches wherein it is known to use a poly (diallyldimethylammonium chloride) cationic flocculant coupling agent (i.e. the charge-modifying component) for use in a fibrous composition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Izard, with the apparatus of Wiker so as to provide simple substitution of one known charge-modifying cationic flocculant coupling agent for another, to provide the predictable result of the coupling agent acting to modify a charge and function as a coupling agent.
	With respect to claim 2, Izard teaches wherein the charge-modifying component (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68) is present in an amount ranging from about 0.1 wt. % to about 2.5 wt. % based on the total weight of the building panel (See Col. 8, Lines 23-26).  
	With respect to claim 5, Izard teaches wherein the fiber (i.e. mineral wool/ceramic fibers – Col. 4, Lines 21-34) is an inorganic fiber selected from the group consisting of mineral wool, fiberglass, and combinations thereof.  
	With respect to claim 6, Izard teaches further comprising a body (defined by panel formed – see abstract) formed from the latex binder and the fibrous material.  
	With respect to claim 7, Izard teaches latex binder is present in a non-zero amount ranging up to about 10 wt. % based on the total dry-weight of the body (Col. 5, Lines 56-62 – note that a 1%-35% range is disclosed, with 2%-25% being preferred, and 2%-10% being most preferable).  
	With respect to claim 8, Izard teaches wherein the latex binder has a glass transition temperature ranging from about 60 °C to about 110 °C (Col. 5, Lines 24-41).  
	With respect to claim 9, Izard teaches wherein the body has a density ranging from about 100 kg/m3 to about 600 kg/m3 (Col. 3, Lines 30-37). 
	With respect to claim 19, Izard teaches a building panel comprising: a latex binder (Col. 5, Lines 24-41); a fibrous material comprising a mineral wool (i.e. mineral wool/ceramic fibers – Col. 4, Lines 21-34) pre-treated with a charge-modifying component having an cationic charge (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68); wherein the latex is present in a non-zero amount ranging up to about 15 wt. % based on the total dry-weight of the building panel (Col. 5, Lines 56-62 – note that a 1%-35% range is disclosed, with 2%-25% being preferred, and 2%-10% being most preferable).  
	Izard fails to explicitly teach wherein the charge-modifying component defined by a cationic flocculant coupling agent is selected from the group consisting of aluminum sulfate, poly (diallyldimethylammonium chloride), and combinations thereof.  
	Wiker teaches wherein it is known to use a poly (diallyldimethylammonium chloride) cationic flocculant coupling agent (i.e. the charge-modifying component) for use in a fibrous composition.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Izard, with the apparatus of Wiker so as to provide simple substitution of one known charge-modifying cationic flocculant coupling agent for another, to provide the predictable result of the coupling agent acting to modify a charge and function as a coupling agent.
	With respect to claim 20, Izard teaches further comprising an inorganic particle (Col. 4, Lines 49-66).
Claims 10-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Izard (5,250,153) in view of Zucker (4,374,202).
	With respect to claim 10, Izard teaches a method for producing a sag resistant building panel (Col. 1, Lines 14-23) comprising: a) mixing a building material (i.e. mineral wool/ceramic fibers, or mineral aggregate – Col. 4, Lines 21-34,49-54) with a latex binder (Col. 5, Lines 24-41) to form an aqueous slurry; 
	treating the building material with a charge-modifying component (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68) to form a pre-treated building material and c) forming the building panel from the aqueous slurry (Col. 8, Line 33-Col. 9, Line 46); 
	wherein the latex binder is present in a non-zero amount ranging up to about 15 wt. % based on the total dry-weight of the building panel (Col. 5, Lines 56-62 – note that a 1%-35% range is disclosed, with 2%-25% being preferred, and 2%-10% being most preferable).  
	Izard fails to teach pre-treating a building material with a charge-modifying component to form a pre-treated building material prior to the step of mixing the pre-treated building material with a latex binder to form an aqueous slurry.  
	Zucker teaches a similar method for producing a panel/molded article, including pre-treated a similar building material (i.e. a ceramic fiber) with a coupling agent (i.e. the charge-modifying component of Izard, when combined) to form a pre-treated building material, prior to a step of mixing the pre-treated building material with a latex binder to form an aqueous slurry (Col. 2, Lines 24-38 – also see Col. 4-Col. 5, Examples II, III, IV and VI).  
	Because the method of Izard teaches treating the building material with a coupling agent after the building material is mixed with a latex binder, and Zucker teaches pre-treating the building material with a coupling agent, such that it is treated prior to the step of mixing the building material with a latex binder; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Izard, with the method of Zucker so as to provide simple substitution one known method step order of treating a building material with a coupling agent and mixing with a latex binder for another, to provide the predictable result that treating a building material with a coupling agent either before or after mixing with a latex binder will result in a building material being treated/pre-treated with the coupling agent to the same effect of enhancing a coupling characteristic (changing the building material’s charge in the case of Izard), regardless of being mixed with the latex binder before, or after said treatment with the coupling agent.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 11, Izard teaches wherein the building material (i.e. mineral wool/ceramic fibers – Col. 4, Lines 21-34) has a first ionic charge (negative/anionic) and the charge-modifying component (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68) has a second ionic charge (positive/ cationic) that is opposite the first ionic surface charge (Col. 6, Lines 9-17).  
	With respect to claim 12, Izard, when combined, teaches wherein the latex binder (Col. 5, Lines 24-41) of step b) has a third ionic charge (negative/anionic) that is the same as the first ionic charge (Col. 6, Lines 9-17).  
	With respect to claim 13, Izard teaches wherein the second ionic charge (positive/ cationic) is cationic (Col. 6, Lines 9-17).  
	With respect to claim 14, Izard is relied upon for the reasons and disclosures set forth above.  Izard further teaches a charge-modifying component (i.e. cationic flocculant coupling agent – Col. 6, Lines 3-68).  Izard fails to explicitly teach wherein the charge-modifying component is selected from the group consisting of aluminum sulfate, poly (diallyldimethylammonium chloride), and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the charge-modifying component is selected from the group consisting of aluminum sulfate, poly (diallyldimethylammonium chloride), and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 15, Izard teaches wherein the building material (i.e. mineral aggregate – Col. 4, Lines 49-54) is selected from the group consisting of perlite particles, clay particles, and combinations thereof.  
	With respect to claim 16, Izard teaches wherein inorganic fibers (Col. 7, Lines 60-65) are added to the aqueous slurry prior to step b). Izard and Zucker fail to explicitly teach wherein inorganic fibers are added to the aqueous slurry prior subsequent to step b) and prior to step c).   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein inorganic fibers are added to the aqueous slurry prior subsequent to step b) and prior to step c), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In this case, adding the inorganic fibers in a later step would not materially change the final product, and rearranging steps of the method involves routine skill. 
	With respect to claim 17, Izard teaches wherein the building material (i.e. mineral wool/ceramic fibers, or mineral aggregate – Col. 4, Lines 21-34,49-54) of step a) is inorganic fiber.  
	With respect to claim 18, Izard teaches wherein the inorganic fiber (i.e. mineral wool/ceramic fibers, or mineral aggregate – Col. 4, Lines 21-34,49-54) is selected from the group consisting of mineral wool, fiberglass, and combinations thereof. 
	With respect to claim 21, Izard and Zucker are relied upon for the reason and disclosures set forth above.  Zucker teaches wherein it is known to pre-treat the fiber of Izard with a coupling for an obvious, but unspecified time, eliminating the time constraints of a few seconds discussed in Izzard when exposing the coupling agent to a furnish including the fibers to be treated, as the combination will include pre-treating the fibers as art of a step a as defined in claim 10 above.
	Izard and Zucker fail to explicitly teach wherein step a) comprises mixing the building material and the charge-modifying component for about 2.0 minutes to about 60.0 minutes.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein step a) comprises mixing the building material and the charge-modifying component for about 2.0 minutes to about 60.0 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, when pre-treating the building material/fiber of Izard with a coupling agent, as taught Zucker, there will be no limitations dictated by the manufacturing process of Izard on how long the coupling agent and fiber/building material can be mixed to form said pre-treated fiber.  One of ordinary skill would understand how much time is necessary to successfully pretreat the fiber, and optimizing said mixing time would be obvious. 

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  The Examiner considers the obvious combination of Izard and Wiker, and Izard and Zucker to teach all of the limitations as claimed by Applicant in claims 1-2 and 5-20.
Regarding claim 10 and the combination of Izard and Zucker, Applicant argues that 1) Zucker relates to pre-treating a ceramic fiber with a coupling agent to render the fiber surface less hydrophobic, and is silent as to pre-treating a fiber to modify the fiber charge; and 2) that Izard teaches away from the combination with Zucker, and that the proposed combination would render Izard unsatisfactory for its intended purpose.
	Regarding argument #1, the Examiner notes that both Izard and Zucker teach treating a fiber with a coupling agent.  Izard already teaches that the coupling agent is a charge modifying component, and Zucker merely teaches that it is known to pre-treat a fiber with a coupling agent as compared to Izard, which treats a fiber with a coupling agent during a manufacturing process.  Zucker is not need to show the specifics of how the coupling agent works (i.e. as a charge modifier), as Izard already teaches that.  Zucker is merely teaching that a similar fiber material can be pre-treated with a coupling agent prior to the manufacturing process.  Therefore, this argument is unpersuasive. 
	Regarding argument #2, The Examiner agrees with Applicant’s point that Izard teaches that the coupling agent and the furnish can only interact for a few seconds so as to ensure the needed “relatively quiescent flow of the furnish.”  When employing a fiber pre-treated with a coupling agent as taught by  Zucker, the furnish itself would not come into contact with the coupling agent, and the concern over too long of a contact between the two components discussed by Izard would no longer be a concern as the fiber would already be treated and it’s charge modified.  Further, Applicant’s argument that the pre-treatment would have to occur in mix tank #10 of Izard is unfounded, as by nature, a pre-treated fiber would have been treated prior to the manufacturing process of Izard, eliminating the need to treat the fibers or furnish with a coupling agent during the manufacturing process of Izard.  Pre-treating the fibers of Izard with the coupling agent would actually streamline the process and eliminate any concern over exposing the furnish the coupling agent for too long.  Therefore, this argument is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837